Citation Nr: 1531730	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease (IHD) with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in November 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

On his September 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board.  Subsequently, in a May 2013 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The Veteran's IHD with erectile dysfunction is primarily productive of workload greater than 5 metabolic equivalents (MET) but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  There is no evidence that the Veteran experienced more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for IHD with erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code (DC) 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for IHD with erectile dysfunction arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claims are substantiated, additional notice is not required and any defects in the notice are not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, a VCAA notice letter was sent to the Veteran in January 2010.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in July 2012 and supplemental statements of the case (SSOCs) in February 2013 and April 2015.  So, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, lay statements and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Furthermore, the Veteran was provided VA examinations in March 2010 and January 2015 to evaluate his IHD with erectile dysfunction.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in November 2014.  The Board specifically instructed the AOJ to obtain all VA treatment records dated since June 2012, schedule the Veteran for an examination to determine the current nature, extent and severity of his IHD, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded an examination to evaluate his IHD in January 2015.  Thereafter, the Veteran's claim was readjudicated in an April 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran contends that his IHD with erectile dysfunction is more severe than the 30 percent disability evaluation assigned.  In this case, the Veteran's IHD has been rated under 38 C.F.R. § 4.104, DC 7005 (2014).

DC 7005 rates arteriosclerotic heart disease, otherwise known as coronary artery disease (CAD).  Id.  The minimum 10 percent disability rating is warranted for a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  Id.  A 30 percent disability rating is warranted for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  Id.  A 60 percent disability rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  The maximum 100 percent disability rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A note for this DC states that if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, a request for a medical opinion as to which condition is causing the current signs and symptoms is necessary.

A March 2010 Compensation and Pension (C&P) examination report noted that the Veteran had a heart condition that began in 2004-2005.  The Veteran reported that he was at work and started having episodes of dizziness, throwing up, chills, and difficulty driving.  He continued to vomit, have chills, and sweat and eventually collapsed by his truck and was taken by an ambulance to the emergency room after receiving two shots of atropine for low heart rate.  The Veteran reported intermittent mild chest pain with moderate exertion, at the most twice a week, with sometimes less frequently.  He reported that his symptoms were relieved by rest.  The Veteran reported a smoking habit of three to four packs per day for 18 years.  

The Veteran's course since onset was progressively worse.  His current treatment was medication that consisted of Coreg 3.12 mg, BID.  There were no side effects from this treatment.  The Veteran had no history of cardiac trauma, cardiac neoplasm, myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, syncope, or congestive heart failure.  He had a positive history of angina, dizziness, fatigue, and dyspnea that was moderate on exertion.  The Veteran had no history of non-anginal chest pain, hemoptysis, fever, anorexia, or night sweats but had a positive history of productive cough, wheezing, and dyspnea.  

The Veteran had a cardiac catheterization in December 2004 that showed moderate two vessel CAD of the dominant circumflex marginal and proximal right coronary artery, mild CAD of the LAD, and normal ventricular function with left ventricular ejection fraction of 77 percent.  The VA examiner noted that on a September 2006 treatment report, findings of the stress echocardiogram indicated that the aortic root was within normal limits.  The left atrium was normal and there were traces of MR and AR without any stenosis.  There was no evidence of LVH with poor movement of the posterior valve of the mitral leaflet.  The aortic valve diameter was within normal limits without any sclerosis or stenosis.  There was no TR but traces of PR were seen.  The left ventricular ejection fraction was between 60 percent and 65 percent and there was a low likelihood of significant CAD.

On the March 2010 C&P examination report, there was no evidence of congestive heart failure or pulmonary hypertension.  There were no extra heart sounds, no evidence of abnormal breath sounds, and the rhythm was regular.  The estimated METs for the Veteran was 7-8.  He reported that he was able to perform all ADLs and IADLs, could cut his own grass or clean/shovel his yard, and walk at least a quarter mile.  The Veteran reported that he tried to avoid strenuous activity because he felt he should be cautious and not put any pressure on his chest.

The Veteran was diagnosed with mild ischemic heart disease.  Additionally, the Veteran was diagnosed with erectile dysfunction, associated with his heart disease.  

The Board notes that treatment records from the Portland and Roseburg VA Medical Centers (VAMC) noted that the Veteran had a cardiology consult in June 2012.  A February 2013 treatment report noted that the Veteran had chronic stable angina and increased chest discomfort.  The VA examiner noted that the Veteran did not appear volume overloaded and no METs levels or left ventricular ejection fraction percentages were taken.  

In a January 2015 C&P examination report, the Veteran was diagnosed with CAD, and it was noted that he underwent a cardiac catheterization in December 2004.  The examiner noted that in an October 2014 Portland VAMC treatment report, the Veteran continued to have the same exertional and atypical chest discomfort, which was relieved with nitroglycerin.  At that time, the examiner noted that the Veteran's symptoms had not changed in character, frequency, or intensity since before his March 2014 cardiac catheterization.  At that time, the Veteran was found to have a single vessel CAD in the RCA which was non-obstructive.  The Veteran was thought to be "fairly stable and not interested in making further changes in his medications..."

The Veteran's non-obstructive CAD qualified within the generally accepted medical definition of ischemic heart disease.  The Veteran took continuous medication to control his heart condition.  The Veteran had not had a myocardial infarction, had congestive heart failure, but it was not chronic, and he had had no episodes of acute congestive heart failure in the past year.  The Veteran has never had a cardiac arrhythmia, but had a heart valve condition that affected the mitral and tricuspid valves.  In January 2015, he had a moderate tricuspid regurgitation and a mitral valve was noted to have a calcified mobile mass on the mitral valve chordae.  The Veteran has never had any infectious cardiac conditions, pericardial adhesions, or non-surgical or surgical procedures for the treatment of a heart condition.  The Veteran was hospitalized from September 29, 2004 to October 1, 2004 for dizziness and persistent bradycardia.  He had a cardiac catheterization in December 2004.

During the examination, the Veteran's heart rate was regular, the point of maximal impact was the 5th intercostal space, heart sounds were normal, he had no jugular-venous distension, auscultation of the lungs was clear, posterior tibial peripheral pulses were normal, and he had no peripheral edema in either his right or left lower extremities.  The Veteran had no scars related to his heart condition but had erectile dysfunction attributed to his cardiac condition and/or cardiac medications.  There was no evidence of cardiac hypertrophy or cardiac dilation.  EKG tests taken in December 2014 were normal.  Chest x-rays taken in July 2014 were abnormal.  The impression was that interstitial markings from previous x-rays changed appearance and the examiner opined that this was because of technical differences.  

A January 2015 echocardiogram showed left ventricular ejection fraction of 73.4 percent.  Wall motion and wall thickness were normal.  A March 2014 coronary artery angiogram was abnormal.  The final diagnosis was single vessel non-obstructive disease of the right coronary artery, confirmed by FFR of 0.83 percent.  The right coronary artery looked less diseased at this angiogram than it appeared in the prior 2010 study.  The examiner opined that this was because the Veteran was given nitroglycerin prior to contrast injections.

The Veteran underwent interview-based METs testing.  He reported dyspnea, fatigue, angina, dizziness, and syncope.  The VA examiner determined that the Veteran's METs level was 5 to 7 METs.  This METs level has been found to be consistent with activities such as walking one flight of stairs, golfing (without cart), mowing lawn with a push mower, and heavy yard work such as digging.  The Veteran's METs level limitation was not solely due to his heart condition but was due to multiple factors that were impossible to separate from his heart condition.  His other non-cardiac medical conditions included hypothyroidism, depression, chronic obstructive pulmonary disease, tobacco abuse, and osteoarthritis.  All these conditions decreased the Veteran's METs level.  The Veteran's heart condition impacted his ability to work.  The Veteran stated that he felt his condition caused him a great deal of discomfort and disability.  He had bouts of chest pain and fear of this pain and even a possible heart attack caused the Veteran to limit his physical exertion.  

A follow-up January 2015 cardiology consult noted that during the Veteran's C&P examination, a calcified mobile mass was found on the mitral valve chordae.  The consult noted that there was no associated mitral valve regurgitation suggesting that this process did not interfere with the function of the mitral valve.  

On review, the Board finds that a disability rating in excess of 30 percent is not warranted under DC 7005.  See 38 C.F.R. § 4.104, DC 7005 (2014).   A 60 percent disability rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  This rating is inapplicable because the January 2015 C&P examination found that the Veteran had not had more than one episode of acute congestive heart failure in the past year, his METs workload was not greater than 3 METs but not greater than 5 METs, but was within the 5-7 range, and his left ventricular dysfunction had an ejection fraction of 73.4 percent.

The Board acknowledges that the Veteran and his spouse are competent to report the observable IHD symptoms that the Veteran experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In a February 2010 statement, the Veteran's spouse wrote that the Veteran had a cardiac catheterization where blockages were found.  He had a subsequent episode which put him in the hospital for several days on two different occasions, and caused him to be unable to work for several months.  

In his January 2010 Notice of Disagreement, the Veteran wrote that he should be rated at 60 percent because of his congestive heart failure.  He wrote that he had more than one episode where he went into a crisis in the past year but provided no specific dates.  He noted that the METs used in his November 2010 rating decision were inaccurate.  The Veteran wrote that he had ongoing problems with shortness of breath, dizziness, fatigue, angina, and light-headedness.  

In his September 2012 VA Form 9, the Veteran wrote that he believed the criteria used to assess the percentage of his disability rating were flawed.  He noted that in the 2010 evaluation, only the left ventricle was measured, where previously, "the stipulation was not noted."  He further wrote that according to his cardiologist, the Veteran's IHD progressed to the point of needing stints to be placed inside the arteries of his heart.  The Board notes that there is no opinion from the Veteran's cardiologist stating this however.  Finally, the Veteran wrote that the assessment of his disability based solely on METs was flawed and did not evaluate his entire heart condition.  

The Board notes that when deciding this claim, it reviewed the Veteran's treatment records, specifically records from the Portland and Roseburg VAMCs.  While the records show treatment for IHD, they contain no evidence to support a disability rating in excess of 30 percent.  Without the appropriate medical training and expertise, which the record has failed to show, the Veteran and his spouse are not competent to provide an opinion on a medical matter, such as the nature and severity of his IHD with erectile dysfunction.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's IHD.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran and his spouse's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the objective medical findings and opinions provided by the January 2015 C&P examiner have been accorded greater probative weight and outweigh the Veteran and his spouse's lay statements.

Based on the above analysis, a rating in excess of 30 percent is not warranted.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected IHD such as shortness of breath, dizziness, fatigue, angina, and light-headedness.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's IHD symptoms with the schedular criteria, the Board finds that his symptoms of shortness of breath, dizziness, fatigue, angina, and light-headedness are congruent with the disability picture represented by the 30 percent rating assigned herein.  See 38 C.F.R. § 4.104, DC 7005 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from IHD with the pertinent schedular criteria does not show that his service-connected IHD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's IHD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The March 2010 C&P noted that the Veteran retired in 2009 due to age.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a disability rating in excess of 30 percent for IHD with erectile dysfunction is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


